Judgment dismissing the plaintiffs’ complaint on the merits in an action to recover damages alleged to have been sustained by reason of fraudulent misrepresentations in the purchase and sale of bonds, and order denying plaintiffs’ motion for a new trial, reversed on the law and the facts and a new trial granted, costs to abide the event. In our opinion, the plaintiffs made an ample prima facie showing of fraud and deceit. We are further of opinion that it was error to exclude the trial balance sheet which indicated on its face that the defendant Kresse Holding Corporation was insolvent. In view of the fact that from the proof adduced by the plaintiffs a jury could find that the mortgage security was without value to these bondholders and thar the obligor was insolvent, as shown by its trial balance of 1930, it was incumbent upon the defendants to adduce proof to the contrary. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.